Citation Nr: 0610149	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-02 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder, claimed as stomach ulcers.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1952 to November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
veteran's attempt to reopen his claim for service connection 
for a stomach disorder.

In September 2005, a hearing was held before the undersigned 
Veterans Law Judge who is making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  In April 1993, the RO denied the veteran's attempt to 
reopen his claim for service connection for a stomach 
disorder; the veteran was notified of this decision that same 
month but did not file an appeal. 

2.  No competent medical evidence establishing a relationship 
between any current stomach disorder and the veteran's active 
military service has been received since the April 1993 RO 
decision.  

3.  The evidence received since the April 1993 RO decision 
includes copies of recent VA and private medical records; 
statements from the veteran's friends and family; and, the 
veteran's hearing testimony.  This evidence does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a stomach disorder.


CONCLUSIONS OF LAW

1.  The April 1993 decision of the RO denying the reopening 
of the claim for service connection for a stomach disorder is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (1992).

2.  The evidence received since the April 1993 Board decision 
is not new and material, and the veteran's claims for service 
connection for a stomach disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated May 
2002, satisfied the duty to notify provisions.  The veteran 
has submitted medical treatment records, lay statements, and 
hearing testimony.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issues decided herein.  The initial denial of the 
veteran's claim to reopen his claim for service connection 
for a stomach disorder was in August 2002 which was after the 
veteran was after VA provided the veteran the required notice 
in the May 2002 letter.  To the extent that VA has failed to 
fulfill any duty to notify or assist the veteran, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Generally service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002).  Gastric ulcers may be presumed to have been 
incurred during active military service if they manifest to a 
degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

The veteran filed to reopen his claim for service connection 
for a stomach disorder in March 2002.  The applicable 
regulations specifically provide that:

A claimant may reopen a finally 
adjudicated claim by submitting new 
and material evidence.  New evidence 
means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence 
means existing evidence that, by 
itself or when considered with 
previous evidence of record, relates 
to an unestablished fact necessary 
to substantiate the claim.  New and 
material evidence can be neither 
cumulative nor redundant of the 
evidence of record at the time of 
the last prior final denial of the 
claim sought to be reopened, and 
must raise a reasonable possibility 
of substantiating the claim.

38 C.F.R § 3.156(a)(2005).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans, 9 Vet. App. at 285.  

In this case, the RO denied the veteran's attempt to reopen 
his claim for service connection for a stomach disorder in an 
April 1993 rating decision and notified the veteran of the 
decision that same month.  The veteran did not appeal the RO 
decision and it became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

The matter under consideration in this case is whether the 
veteran incurred a stomach disorder, to include stomach 
ulcers, during active service.  In order for the veteran's 
claim to be reopened, evidence must have been presented, or 
secured, since the April 1993 RO rating decision which is 
relevant to, and probative of, this matter under 
consideration.

Initially, the Board notes that the veteran filed claims for 
service connection for a stomach disorder in 1975 and then 
much later in 1992.  The veteran served on active duty from 
November 1952 to November 1954.  Unfortunately, VA has been 
unable to obtain the veteran's service medical records.  In 
1976 and in 1992 the National Personnel Records Center 
informed VA that the veteran's service medical records had 
been destroyed by fire and were unavailable.  All attempts to 
obtain any service medical records related to the veteran 
have been unsuccessful.  

The evidence of record at the time of the April 1993 RO 
rating decision which was relevant to the veteran's claim for 
service connection for a stomach disorder were private 
medical treatment records spanning the period of time from 
1958 to 1992.  Private medical records dated July 1958 reveal 
that the veteran was diagnosed with a duodenal ulcer which 
was surgically treated with a subtotal gastrectomy.  
Unfortunately this is approximately 8 years after the veteran 
separated from service.  Subsequent private medical records 
show occasional treatment for gastrointestinal disorders over 
the years culminating in an April 1991 private hospital 
report which diagnosed the veteran with acute gastritis with 
gastrointestinal bleeding.  Unfortunately, this evidence 
revealed that the veteran had gastrointestinal symptoms 
dating from approximately four years after service until the 
present, and did not relate the veteran's gastrointestinal 
disabilities to his military service.  

In this case, the evidence submitted since the April 1993 RO 
rating decision includes:  additional private medical 
records, written lay statements from friends and family 
members of the veteran, and a transcript of his testimony 
from a September 2005 hearing before the under signed 
Veterans Law Judge. 

April 2002 statements from the veteran's sister and friend 
state that the veteran had "stomach troubles" dating from 
before service in 1950 or 1951.  The veteran made these same 
assertions in testimony at his September 2005 hearing.  He 
testified that he had a stomach condition dating from before 
service in 1948 and that he had been diagnosed with ulcers at 
that time.  While lay testimony is competent to establish the 
occurrence of an injury, it is not competent to provide a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108); Chavarria v. 
Brown, 5 Vet. App. 468 (1993) (an appellant's own recitations 
of his medical history does not constitute new and material 
evidence sufficient to reopen his claim when this account has 
already been rejected by the VA).

A considerable volume of private medical records have been 
obtained since the April 1993 rating decision.  Most of this 
evidence reveals more recent medical treatment for a variety 
of medical conditions, including some treatment records 
related to gastrointestinal symptoms.  Some additional 
records related to the July 1958 surgery were submitted and 
contain a medical history dated July 1958 which indicted that 
the veteran had a diagnosis of a bleeding duodenal ulcer 
dating back to "last spring."  A September 1997 medical 
history report reveals a reported history of "stomach ulcers 
in 1950 and was operated on in 1958."  However, this appears 
to be a bare transcription of medical history provided by the 
veteran by the physician which does not transform such 
evidence into competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

The Board concludes that this evidence is not new, because it 
is merely more current medical evidence showing disabilities 
which were already established by the medical evidence of 
record at the time of the April 1993 RO rating decision.  
While lay evidence was presented indicating that the veteran 
had stomach symptoms prior to service, there is no competent 
medical evidence of a diagnosis of a gastrointestinal 
disorder during active service or within the first year after 
the veteran separated from service.  Accordingly, this 
evidence is not "material" because it is does not bear 
directly and substantially upon the specific matter under 
consideration, namely whether the veteran's current 
gastrointestinal had their origin during the veteran's 
military service.  The evidence submitted does not relate to 
an unestablished fact necessary to substantiate the claim, 
nor does the evidence raise a reasonable possibility of 
substantiating the claim.

The additional evidence received since the April 1993 RO 
rating decision is not new and material and does not provide 
the required evidentiary basis to reopen the veteran's claim.  
The prior denial of the reopening of the claim for service 
connection for a stomach disorder, claimed as stomach ulcers, 
remains final.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§ 3.156.

The preponderance of the evidence is against the veteran's 
claim to reopen his claim for service connection for a 
stomach disorder, claimed as stomach ulcers.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the claim the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a stomach 
disorder, to include stomach ulcers, that benefit remains 
denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


